DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application repeats a substantial portion of prior Application No. 15/925189, filed 03/19/2018, and adds disclosure not presented in the prior application. Particularly, the claims as presented state the anchor member comprises a second electrode. However, application 15/925189 indicates the second electrode is separate from the radially extending anchor on the housing (see pp. 17, 30-31). Anchor member 50 is disclosed as having anchors 50 and a second electrode 28 is located separately from anchor member 50. There is no disclosure of anchors 52 of member 50 acting as the second electrode. . Application 15/925189 never indicates the radially extending anchor member functions as a second electrode as presently claimed. Therefore, the claims are given the filing date of 04/15/2021, which is the date the present application was filed.
Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not have a disclosure that provides antecedent support for the claimed “…anchor member configured to fix the housing at a location within a coronary sinus of the patient’s heart, the anchor member extending from the housing to a radial extent beyond the side of the housing, the anchor member comprising a second electrode”..

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,994,148 and Claims 1-17 of U.S. Patent 11,000,690. Although the claims at issue are not identical, they are not patentably distinct from each other because they all require a leadless pacing device with a power supply; housing supporting the power supply; an electrode on the housing; an anchor/fixing member to fix the housing within the coronary sinus; and a distal extension extending from the housing.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) ????? is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Koop (2016/0228712).
Regarding Claim 1, Koop discloses a pacing device 500 having a housing 502 having a proximal end, distal end and a side extending between the proximal and distal end; and a power supply 532 therein (Fig. 5, 6). The pacing device 500 further has electrodes 507a-d on the housing 502 (Fig. 5; par. [0133]). Additionally, Koop discloses a fixation mechanism 535 that extends radially beyond the side of the housing from housing 502 (Fig. 5; par. [0135]). Particularly, fixation mechanism 535 extends radially outwardly, i.e. protrudes, from a surface of housing 502 (Fig. 5). Koop further discloses a polymeric distal extension 501 that can be modularly connected to or integrally formed with polymeric housing 502 and extending distally of a distal end of housing 502 (Fig. 5; par. [0133]), wherein polymeric housing 502 lies over/ is molded around a proximal end of the distal extension, particularly a proximal end of wire 548 of the distal extension which is a proximal end of the distal extension. . Lastly, Koop discloses a guide wire port 541 defining an opening to a guide wire lumen that extends through the distal extension to a second port 543 (Fig. 5, 14-15; par. [0136]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koop (2016/0228712) in view of Fain (PGPUB 2014/0257324).
Regarding Claims 1 and 13, Koop discloses a pacing device 500 having a housing 502 having a proximal end, distal end and a side extending between the proximal and distal end; and a power supply 532 therein (Fig. 5, 6). The pacing device 500 further has electrodes 507a-d on the housing 502 (Fig. 5; par. [0133]). Additionally, Koop discloses an anchor member 535 that extends radially beyond the side of the housing from housing 502 (Fig. 5; par. [0135]). Particularly, fixation mechanism 535 extends radially outwardly, i.e. protrudes, from a surface of housing 502 (Fig. 5). Lastly, Koop discloses a distal extension 501 extending distally of a distal end of housing 502 (Fig. 5; par. [0133]; see also annotated figures below for the various structures identified above). Koop does not disclose the anchor member having a second electrode.
However, Fain discloses making conductive structures, that protrude from an exterior of a leadless device, anode electrodes for the purpose of providing multiple sensing and stimulation channel options amongst the various electrodes (par. [0052]; Fig. 7A, B). This provides device flexibility and avoids the need for device explanation when one sensing or stimulation channel fails.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Koop reference to include the use of the protruding fixation element as an electrode, as taught and suggested by Fain, for the purpose of providing multiple sensing and stimulation channel options amongst the various electrodes.


    PNG
    media_image1.png
    581
    859
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    543
    804
    media_image2.png
    Greyscale


In regards to Claims 2-4, 6 and 14-16, the Examiner notes any one of electrodes 507a-d on the housing  (Fig. 5; par. [0133]) can be considered the claimed “metallic body portion” that supports or encapsulates/surrounds power supply 532 (see Fig. 6) and any of the others can be the claimed “at least one electrode”. Koop also discloses the housing can be a polymer (a distal end of which can be considered a polymeric header which connects to and is molded over extension 501) connected to the metallic portions (par. [0133]).
Regarding Claims 5 and 17, Koop discloses a guide wire port 541 in the side of housing defining a guidewire lumen that extends through the distal extension to a second port 543 (Fig. 5, 14-15; par. [0136]).
Regarding Claims 7 and 18, Koop discloses a guide wire port 541 in the side of housing (particularly in the header portion, see annotated figure above) defining a guidewire lumen that extends through the distal extension to a second port 543 (Fig. 5, 14-15; par. [0136]). Koop differs from the claimed invention in that port 541 is illustrated as being distal to anchor member 535 and not proximal to anchor member 535. However, before the effective fling date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to locate the guide wire port mere millimeters more proximally along the pacer housing than that disclosed by Koop because Applicant has not disclosed that a guide wire port proximal the anchor member provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the pacer of Koop, and applicant’ s invention, to perform equally well with either the guide wire port located just distal to anchor member 535 taught by Koop or the claimed port that is proximal the anchor member because both configurations would perform the same function of allowing a guide wire to be inserted along the housing body and traverse to the distal extension equally well considering function of the guide wire is to guide the pacer and extension into place, which either configuration would do.
Therefore, it would have been prima facie obvious to modify Koop to obtain the invention as specified in claims 7 and 18 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Koop.
Regarding Claims 8 and 19, Koop discloses distal extension 501 has a plurality of longitudinally spaced electrodes 510b-e; a plurality of wires 546, 548 that connects the electrodes to the power supply (par. [0129, 0140]; Fig. 5, 6).
In regards to Claim 9, Koop discloses a proximal member (either of extension 531 or 503) extending proximally from a proximal end of the housing 502 (Fig. 5).
With regards to Claim 10, Koop discloses elongate member 503 is flexible (see the bend in Fig. 5).
Regarding Claim 11, Koop discloses the proximal member 531 is rigid (Fig. 5; par. [0134]).
In regards to Claim 12, Koop discloses the proximal member has an elongated extension portion 531 having a first diameter and appendage 533 having a second diameter larger than the first diameter (Fig. 5; par. [0134]).
Regarding Claim 20, Koop discloses anchor member 535 can be a helical anchor (par. [0148-0150] states element 535 can take the form of the elements of Fig. 10A, B, one option being a helical coil or screw).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/Primary Examiner, Art Unit 3792